Citation Nr: 9922910	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the veteran's "child" on the 
basis of having become permanently incapable of self-support 
prior to attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  He died in October 1986.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The appellant did not become permanently incapable of 
self-support prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's "child" on the basis of having become permanently 
incapable of self-support prior to attaining the age of 18 
years are not met.  38 U.S.C.A. § 101(4)(a) (West 1991); 
38 C.F.R. §§ 3.57, 3.356 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
regarding degree of disability is sufficient to establish a 
well-grounded claim.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the appellant's birth 
certificate, her medical treatment records dating back to 
1971, and records from the Social Security Administration.  
The appellant has declined the opportunity to have a personal 
hearing.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Certain VA benefits may be payable to a veteran's child.  The 
term "child" includes an unmarried person who, before 
attaining the age of 18 years, became permanently incapable 
of self-support.  See 38 U.S.C.A. § 101(4)(A) (West 1991); 
38 C.F.R. § 3.57 (1998).  

The "child" must have been shown to have become permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 
38 C.F.R. § 3.356(a) (1998).  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  The question of 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  See 38 C.F.R. § 3.356(a) 
(1998).

Principal factors for consideration under 38 C.F.R. 
§ 3.356(b) (1998) are: 

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been short intervening periods 
when his or her condition was such that he or she was 
employed, provided that the cause of the incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of the parents, and the like.  In those 
cases where the extent and nature of disability raised some 
doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there would be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
mere disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment only afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.

The appellant contends that she is legally blind due to a 
disability which started when she was fourteen years old.  
She argues that the blindness was caused by a genetic 
abnormality which has been present since her before her 
birth.  She reports that she receives disability benefits 
from the Social Security Administration.  

The appellant's birth certificate reflects that she was born 
on December [redacted], 1954.  Therefore, she attained the age 
of 18 years on December [redacted], 1972.  The focus of the 
analysis must be on the claimant's condition at the time of her 
18th birthday.  

The appellant has presented a witness statement dated in June 
1996 from an acquaintance.  The statement shows that the 
witness stated that:

I have known [the appellant] for 31 
years.  At that time she was wearing 
glasses and a patch over her eye.  She 
was also putting drops in her eyes.

The Board notes that this statement does not describe a 
disability which is so severe as to render someone incapable 
of self-support.  Moreover, the Court has held that lay 
persons are not qualified to offer an opinion that requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Therefore, the lay statement is not the 
type of competent evidence upon which the determination must 
be based.  See 38 C.F.R. § 3.356(a) (1998). 

The appellant has presented numerous medical records 
pertaining to her disability, however, most are dated after 
December [redacted], 1972.  Although there are some medical records 
from prior to that date, those records do not demonstrate 
that the appellant had significant impairment at that time.  
For example, a record dated April 26, 1971, shows that the 
appellant had a history of having an inflamed left eye for a 
week and a half, with no treatment.  That morning, she again 
awoke with her eye red and sore with light sensitivity.  
Nevertheless, her vision in the right eye was 20/40, and 
vision in the left eye was 20/25 minus 1.  Medication was 
prescribed.  A record dated May 3, 1971, shows that her 
vision in the right eye had improved to 20/20 minus 1, while 
vision in the left eye was 20/20 minus 2.  It was noted that 
she still had some flare cells.  A medical record dated later 
in May 1971 reflects vision of 20/25 on the both the right 
and left sides.  

A medical record dated June 2, 1971, reflects that her vision 
on the right was 20/30, and was 20/25 minus 1 on the left.  
On July 27, 1971, her vision was 20/25 on the right, and 
20/20 minus 4 on the left.  On August 13, 1971, her vision 
was 20/15 on the right and 20/20 on the left.  On September 
16, 1971, her vision was 20/20 minus 2 on the right and 20/20 
minus 3 on the left.  On October 19, 1971, her vision was 
20/30 on the right and 20/20 on the left.  On January 20, 
1972, her vision was 20/40 on the right and 20/25 on the 
left.  It was noted that she had throbbing in the left eye.  
A record dated February 17, 1973, shows that her vision was 
20/20 minus 1.  Her right eye reportedly had been sore and 
painful to the touch with redness and tearing four months 
earlier.  She had been treated with sulfa ointment, and had 
improved with recurrences on and off.  

In reviewing the foregoing medical records, the Board has 
noted that they demonstrate that the onset of the appellant's 
eye disorder occurred prior to the date that she attained the 
age of 18.  However, the records do not demonstrate that she 
was incapable of self-support at that time.  On the contrary, 
the records demonstrate that her vision had not significantly 
decreased during that period of time.  

The severe decrease in visual ability which ultimately 
rendered to appellant totally  disabled did not occur until 
many years later.  A letter dated in May 1997 from Jeffrey A. 
Horwitz, M.D., shows that the appellant has a condition known 
as uveitis.  He recounted that the appellant's vision 
remained as 20/40 on the left side until 1984.  She 
reportedly became legally blind in June 1985.  

A letter dated in February 1998 from Jeffrey A. Horwitz, 
M.D., shows that the appellant has been under his care since 
1973 for chronic uveitis, has been legally blind since 
January 1985, and has been totally blind with no light 
perception since 1986.  This letter, however, does not 
contain any information regarding the appellant's condition 
before attaining the age of 18 in December 1972.  

Although the appellant has presented a copy of a Notice Of 
Award from the Social Security Administration (SSA), it does 
not provide any support for her claim for VA benefits as it 
only shows that she became entitled to Social Security 
Administration benefits beginning in October 1995.  
Information from the SSA dated in January 1999, indicates 
that the veteran was receiving disabled adult child benefits, 
but there were no medical records in the SSA files.  However, 
the fact that SSA found the appellant entitled to benefits as 
of October 1995 does not provide a basis for concluding that 
she was incapable of self-support almost  23 years earlier 
when she attained the age of 18 in December 1972.  

Finally, a written statement dated in June 1996 from Dr. 
Polenakovik shows that he had treated the appellant since 
March 1996.  She reportedly was blind secondary to severe 
uveitis that she had suffered in her teen years.  Her 
blindness reportedly resulted from severe uveitis which was 
unresponsive to therapy administered in the 1980's.  

After considering all of the evidence which is of record, the 
Board finds that the appellant did not become permanently 
incapable of self-support prior to attaining the age of 18 
years.  It was not until approximately 1985 that she became 
incapable of self-support due to blindness.  The fact that 
the disease had its onset prior to age 18 is not sufficient 
to support the claim in the absence of evidence showing that 
the disorder caused significant disability at that time.  
Accordingly, the Board concludes that the criteria for 
recognition as the veteran's "child" on the basis of having 
become permanently incapable of self-support prior to 
attaining the age of 18 years are not met.


ORDER

Recognition as the veteran's "child" on the basis of having 
become permanently incapable of self-support prior to 
attaining the age of 18 years is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

